DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-7 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the air conditioner comprising: a main refrigerant circuit; a sub refrigerant circuit including a cooling member; and a heat generator to be cooled by the cooling member, wherein a first pipe in which part of refrigerant discharged from the compressor flows is connected to the cooling member of the sub refrigerant circuit, wherein the sub refrigerant circuit includes a second pipe branched from the main refrigerant circuit that is embedded into the cooling member, wherein a second expansion valve is disposed on the second pipe, and wherein the first pipe connects to the second pipe of the sub refrigerant circuit between the cooling member and the second expansion valve of instant independent claim 1; and the air conditioner comprising: a main refrigerant circuit; a sub refrigerant circuit including a cooling member; a heat generator to be cooled by the cooling member; and a first pipe embedded into the cooling member through which part of refrigerant discharged from the compressor flows into the cooling member, wherein the sub refrigerant includes a second pipe embedded into the cooling member and one end of the second pipe is connected to the main refrigerant circuit and another end of the 
The following references (US 20140137588 A1) to TAKEICHI; Hisashi, (US 20150082823 A1) to Teraki; Junichi et al., (US 20120180510 A1) to Okazaki; Takashi et al., and (JP 2014102050 A) to NAKAGAWA HIDEYUKI et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and 7. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/16/2021